          Case 1:21-cv-00376-ALC Document 36 Filed 08/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EVERYTOWN FOR GUN SAFETY SUPPORT
FUND, THE CITY OF KANSAS CITY,
MISSOURI and THE STATE OF ILLINOIS,

                                           Plaintiffs,
                                                             No. 1:21-cv-00376-ALC
                      -against-
                                                             NOTICE OF MOTION
BUREAU OF ALCOHOL, TOBACCO,
                                                             ORAL ARGUMENT REQUESTED
FIREARMS AND EXPLOSIVES; and REGINA
LOMBARDO, in her official capacity as ACTING
DIRECTOR of Bureau of Alcohol, Tobacco,
Firearms and Explosives,

                                         Defendants.



       PLEASE TAKE NOTICE that, upon Plaintiffs’ Local Rule 56.1 Statement, the

accompanying memorandum of law and the Declaration of Aaron Esty, executed August 12,

2021, with exhibits thereto, Plaintiffs Everytown for Gun Safety Support Fund; the City of

Kansas City, Missouri; and the State of Illinois move this Court, at the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York, before the Honorable

Andrew L. Carter, Jr., for an order pursuant to Rule 56 of the Federal Rules of Civil Procedure

granting summary judgment in favor of Plaintiffs on each of their claims for relief, and granting

such other relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to this Court’s Order dated April 26,

2021, Plaintiffs’ Local Rule 56.1 Statement and memorandum of law shall be filed under seal,

and redacted versions shall be filed on the public docket.




                                                 1
        Case 1:21-cv-00376-ALC Document 36 Filed 08/13/21 Page 2 of 3




August 13, 2021
                                     CRAVATH, SWAINE & MOORE LLP,

                                        by
                                                  /s/ Benjamin Gruenstein
                                                        Benjamin Gruenstein
                                                       Sharonmoyee Goswami
                                                            Samantha Hall
                                                         Joseph H. Margolies

                                              Worldwide Plaza
                                                825 Eighth Avenue
                                                    New York, NY 10019
                                                       (212) 474-1000
                                                           bgruenstein@cravath.com
                                                           sgoswami@cravath.com
                                                           shall@cravath.com
                                                           jmargolies@cravath.com


                                     EVERYTOWN LAW

                                                        Alla Lefkowitz

                                             P.O. Box #14780
                                                 Washington, D.C. 20044
                                                    (202) 545-3257 ext. 1007
                                                       alefkowitz@everytown.org

                                                     Molly Thomas-Jensen
                                                          Aaron Esty
                                                         Ryan Gerber

                                        450 Lexington Ave.
                                           P.O. Box #4184
                                              New York, NY 10017
                                                  (646) 324-8365
                                                      mthomasjensen@everytown.org
                                                      aesty@everytown.org
                                                      rgerber@everytown.org


                                        Attorneys for Plaintiffs Kansas City, Missouri
                                        and Everytown for Gun Safety Support Fund
Case 1:21-cv-00376-ALC Document 36 Filed 08/13/21 Page 3 of 3




                                KWAME RAOUL
                                Attorney General of Illinois
                                   by



                                          100 West Randolph Street
                                             Chicago, IL 60601
                                                (312) 814-3000
                                                    Kathryn.Muse@ilag.gov

                                          Attorney for Plaintiff State of Illinois
